NOT DESIGNATED FOR PUBLICATION

                                          Nos. 121,728
                                               121,732
                                              121,734

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                        CITY OF SALINA,
                                           Appellee,

                                                 v.

                                 MARSHALL J. MATTHEWS JR.,
                                        Appellant.


                                 MEMORANDUM OPINION

       Appeal from Saline District Court; JARED B. JOHNSON, judge. Opinion filed February 28, 2020.
Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and
(h).


Before GREEN, P.J., HILL and LEBEN, JJ.


       PER CURIAM: Marshall James Matthews Jr. appeals his sentence following his
convictions for driving with a suspended license and interfering with a law enforcement
officer. The City of Salina filed for summary disposition, arguing Matthews had not
raised a substantial question of law on appeal. Matthews filed a response opposing
summary disposition. We granted the City's motion under Kansas Supreme Court Rule
7.041A (2019 Kan. S. Ct. R. 47).


       On February 27, 2019, Matthews was sentenced in four cases in Salina Municipal
Court. Matthews appealed all four cases to the trial court. The trial court imposed the
                                                 1
same sentences as the municipal court. Matthews then appealed all four sentences to this
court. Three of those cases were consolidated and are a part of this appeal. The fourth
case was not consolidated. That stated, Matthews' argument applies to all cases—that the
trial court abused its discretion in denying his request to serve a controlling term of 60
days' imprisonment under electronic monitoring.


       In case No. 2018-CRM-00615, Matthews pleaded no contest to one count of
driving while suspended and one count of interfering with a law enforcement officer. The
municipal court found his conviction for driving while suspended was a fifth offense and
sentenced him to 60 days' imprisonment suspended and a $200 fine. The court also
sentenced him to 180 days' imprisonment suspended after serving 20 days, a $500 fine,
and 2 years of unsupervised probation for interfering with a law enforcement officer.


       In case No. 2018-TRM-03343, Matthews pleaded no contest to one count of
driving while suspended. The municipal court found his conviction was a fifth offense
and sentenced him to 365 days' imprisonment suspended after serving 30 days, a $500
fine, and 2 years of unsupervised probation.


       In case No. 2018-TRM-02708, Matthews pleaded no contest to one count of
driving while suspended. The municipal court found his conviction was a fifth offense
and sentenced him to 180 days' imprisonment suspended after serving 20 days, a $500
fine, and 2 years of unsupervised probation.


       In a fourth case that is not a part of this appeal, Matthews pleaded no contest to
one count of driving while suspended. The municipal court found his conviction was a
fifth offense and sentenced him to 365 days' imprisonment suspended after serving 60
days, a $500 fine, and 2 years of unsupervised probation.




                                               2
        Matthews appealed his sentences in all four cases to the Saline County District
Court. At a hearing before the trial court, Matthews did not challenge the length of his
sentences. He challenged only the way in which his sentence was to be served, asking to
serve his term of imprisonment under electronic monitoring. He told the court he was
responsible for caring for his wife and grandchildren. He also suffered from chronic
migraines, chronic depression, and PTSD. Because he was a veteran, he received
treatment from the Veterans Administration (VA). He had multiple appointments set up
at the VA that month, and he had to make those appointments to keep getting benefits.
Otherwise, he would have to start the process all over again. For those reasons, he asked
the court to place him on electronic monitoring for 60 days instead of serving them in
jail.


        The City opposed Matthews' request because of the number of convictions he had
on appeal. It also argued he had a history of failing to appear in those cases. It added that
the sentences were all within the statutory limits.


        The trial court noted that all of Matthews' convictions for driving while suspended
were fifth offenses. For that reason, the court denied Matthews' request. It explained
house arrest was for defendants who did not have a history of repeat offenses. It found
Matthews' municipal court sentences were appropriate and imposed the same. The court
also clarified Matthews would serve a controlling term of 60 days in jail before starting
his 2 years of probation, with all sentences running concurrently. Matthews appeals.


        On appeal, Matthews argues that the trial court abused its discretion in denying his
request to serve his 60 days of imprisonment under electronic monitoring. He claims he
provided compelling reasons why the court should have granted his request. He argues
the court failed to consider these reasons and denied his request because of his number of
prior convictions.


                                              3
       Both parties agree this court's standard of review is abuse of discretion, citing
State v. Redmon, 255 Kan. 220, 223, 873 P.2d 1350 (1994). A judicial action constitutes
an abuse of discretion if (1) it is arbitrary, fanciful, or unreasonable; (2) it is based on an
error of law; or (3) it is based on an error of fact. State v. Ingham, 308 Kan. 1466, 1469,
430 P.3d 931 (2018). "'A sentence imposed within the statutory guidelines will not be
disturbed on appeal if it is within the trial court's discretion and not a result of partiality,
prejudice, oppression, or corrupt motive.'" Redmon, 225 Kan. at 223.


       Matthews' convictions for driving while suspended fall under Salina City Code
§ 25-1 and Standard Traffic Ordinance 194, which authorizes a sentence of imprisonment
not to exceed 1 year, a fine not to exceed $2,500, or both, for a second or subsequent
offense. His conviction of interfering with a law enforcement officer falls under Salina
City Code § 25-1 and Uniform Public Offense Code (UPOC) § 7.2(a)(3) (33rd ed. 2016),
with an authorized sentence of imprisonment not to exceed 1 year, a fine not to exceed
$2,500, or both. UPOC § 12.1; UPOC § 12.2. Thus, the length of his sentences are within
statutory limits.


       The trial court denied Matthews' request because he had a history of prior
convictions for driving while suspended. Matthews was also before the court with four
more convictions for the same offense. While serving 60 days in jail may cause hardship
for Matthews, a reasonable person could agree with the court's decision to deny his
request based on the number of convictions he had. His sentences were also not the result
of partiality, prejudice, oppression, or corrupt motive. As a result, we affirm.


       Affirmed.




                                                4